In a proceeding to invalidate a petition designating David R. Miller as a candidate in the Democratic Party primary election to be held on September 15, 1988, for the public office of Member of the Assembly from the 55th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County (Hutcherson, J.), dated August 10,1988, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The designating petition contains the requisite minimum of 500 valid signatures and therefore the proceeding to invalidate the petition must be dismissed. There is no evidence in *235the record to indicate that the contested signatures of Theresa Smith and Iona Smith were actually made by one and the same person as alleged by the appellant, or that one of those two signatures was forged. Moreover, the Board of Elections properly counted only the first signature of Bettye Carter and did not count either her duplicate signature or her signature on page 86 of the petition, where she was also the subscribing witness. Bracken, J. P., Rubin, Spatt, Harwood and Balletta, JJ., concur.